Swanson, J.
(dissenting)—The majority, I believe, incorrectly finds that a material issue of fact remains both as to the existence of a duty owed by defendant Reeser to the plaintiffs and as to whether or not Reeser’s conduct amounts to a breach of that duty which proximately caused plaintiffs’ injuries. To reach this result, the majority properly interpreted the facts presented by the affidavits, depositions and admissions most favorably to the plaintiffs’ position. We are then presented with a situation wherein a trier of fact could determine that Reeser was traveling too fast for the conditions then prevailing, in violation of RCW 46.61.400(1),1 and was following the Malstrom convertible *105too closely, in violation of RCW 46.61.145 (1) .2 The majority then concludes that this evidence would entitle the trier of fact to determine violation of a common law or statutory duty owed by Reeser to the plaintiffs.
In Wells v. Vancouver, 77 Wn.2d 800, 803, 467 P.2d 292 (1970), our Supreme Court stated:
Generally, the duty to use ordinary care is bounded by the foreseeable range of danger. It is for the jury to decide whether a general field of danger should have been anticipated.
Foreseeability, then, establishes the proper boundaries of defendant Reeser’s duty, although the unforeseen manner or extent of harm does not necessarily preclude liability. Restatement (Second) of Torts § 435(1) (1965). Even if foreseeability may be a jury question in the usual case, if reasonable minds cannot differ as to the extension or limit of the duty as determined by foreseeability, it becomes a question of law for the court. Guerin v. Thompson, 53 Wn.2d 515, 335 P.2d 36 (1959); cf. Restatement (Second) of Torts § 435 (2), comment c at 452 (1965):
Analytically, the highly extraordinary nature of the result which has followed from the actor’s conduct (with or without the aid of an intervening force) indicates that the hazard which brought about or assisted in bringing about that result was not among the hazards with respect to which the conduct was negligent. . . . Strictly, the problem before the court is one of determining whether the duty imposed on the actor was designed to protect the one harmed from the risk of harm from the hazard in question.
(Italics ours.) Risk is the chance of harm; hazard is a thing or condition which might operate against the plaintiff’s protected interest. Thus, the question reformulated is, whether the duty imposed on Reeser was designed to protect the plaintiffs from the chance of harm from the thing or condition which might operate against their protected interests. *106Much the same question was poised in Justice Finley’s concurring opinion in Wells, 77 Wn.2d at 809:
The better analysis is embodied in the question: Did the alleged negligence—a breach of either statutory or common law duty—create an unreasonable risk of harm to persons in the plaintiff’s situation, i.e., those persons standing in the area into which windblown debris could in fact be expected to fall?
Applying that question to the instant case, can we say that Reeser’s alleged negligence in driving too fast and following too closely created an unreasonable risk of harm to persons in the plaintiffs’ position, i.e., those persons proceeding in the opposite direction in the eastbound lane of a 4-lane divided highway, from someone such as Malstrom traveling westbound on the same highway? I think not. The evidence viewed most favorably to the plaintiffs does not create a material question of fact as to whether or not the action of Malstrom in crossing the center median and striking the plaintiffs’ eastbound vehicle, causing it to spin out of control, cross the median of the divided highway, and collide with defendants’ westbound bus, is foreseeable in terms of determining Reeser’s duty to the plaintiffs.
The only unreasonable risks to the plaintiffs that Reeser’s conduct created were that his excessive speed would cause him to lose control of his vehicle and cross the center median and strike eastbound vehicles, or to strike other vehicles causing them to go out of control. The unreasonable risk of following too closely is that he would strike the car ahead and cause it to go out of control creating a risk of harm to the plaintiffs. There is no contention here that Reeser’s acts in any way influenced or affected Malstrom’s driving or conduct. If we accept as a premise that Reeser’s allegedly negligent acts did not influence or cause Mal-strom to do what he did—cross the median and strike the plaintiffs—how can it reasonably be contended that Reeser’s acts created any risk of the kind of harm that occurred?
Secondly, the question of proximate (legal) cause is normally a factual question for the jury. However, reasonable *107minds could not differ in this situation in concluding that the proximate cause of harm to the plaintiffs was the action of Malstrom in driving while intoxicated, in violation of RCW 46.56.010 (now RCW 46.61.506), and crossing over the median separating the eastbound lanes from the westbound lanes of traffic in a 4-lane divided highway, in violation of RCW 46.60.020 (now RCW 46.61.150), and striking the plaintiff who was properly proceeding in the eastbound lane. The action of the defendant Reeser, in proceeding too fast under the circumstances then existing and in following the preceding car (Malstrom’s car) too closely while in the westbound lane, had nothing whatever to do with legally causing plaintiff’s injuries. Reeser’s acts may have been a cause in fact, just as someone illegally or improperly parked on the side of the road adjacent to the westbound lane or a tree growing adjacent to the westbound lane would have provided an object for plaintiffs’ vehicle to strike when knocked out of control by Malstrom’s negligent act, and so be a cause in fact, but not a legal cause, or proximate cause, as that term is defined. See Restatement (Second) or Torts § 431 (1965).
It is also clear that Reeser’s presence on the westbound roadway at the precise point to provide an object for plaintiffs’ vehicle to strike was purely fortuitous and was the result of the speed that Reeser’s bus maintained. But it is only speculation to say that if Reeser had driven within a range of speed that the trier of fact might say was reasonable under the circumstances, he would have avoided the accident, for, if Reeser had exceeded the speed limit or the speed at which he was proceeding, he would have placed the bus beyond the area where the accident occurred.3 Whether Reeser followed the Malstrom car too closely has likewise nothing to do with providing a legal cause for the accident, for, if he had followed the Malstrom car even *108closer, or not as close, he would have placed himself out of the accident scene. Reasonable minds, therefore, could not differ in concluding that Reeser’s conduct in driving too fast and in following a preceding car too closely neither proximately caused nor culpably contributed to plaintiffs’ injuries.
I would affirm the trial court in dismissing the complaint as to all defendants.
Petition for rehearing denied October 7, 1970.
Appealed to Supreme Court October 13, 1970.

“No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing. In every event speed shall be so controlled as may be necessary to avoid colliding with any person, vehicle or other conveyance on or entering the highway in compliance with legal requirements and the duty'of all persons to use due care.”


“The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.”


Likewise, if Reeser had not followed as closely or driven as fast so that there could be no contention that he violated any law or was in any way negligent, the collision might have occurred in exactly the same way as it did. Under such circumstances, would the majority then contend that a question of fact was created as to Reeser’s negligence for submission to a jury?